 Case 6:19-mj-01626-LRH Document 10 Filed 09/10/19 Page 1 of 2 PageID 18


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

UNITED STATES OF AMERICA

v.                                                                     Case No. 6:19-1626 LRH

HANSON RICHARD LARKIN
                                                                           AUSA: Emily Chang
                                                                  Defense Atty.: Michael Lambert

 U.S. MAGISTRATE      Gregory J. Kelly      DATE/TIME       Sept. 10, 2019
 JUDGE                Courtroom 3C                          10:16-11:49 = 1:33 mins
 DEPUTY CLERK         Kim Anderson          RECORDING       Digital
                                                            Orlando_Digital_Transcripts@flmd.uscourts.gov

 INTERPRETER                                PTS.            Sonya Williams


                                      CLERK’S MINUTES
                                     DETENTION HEARING

Case called, appearances made, procedural setting by Court
Gov stated no presumptions apply
Gov calls FBI Agent Andrew Mercurio witness/sworn and testifies
Gov requests judicial notice of witness affidavit contained in the complaint
Dft cross examination of witness
No re-direct/Testimony concluded
Dft calls Martha Larkin witness/sworn and testifies
Gov cross examination of witness
Dft re-direct of witness
Testimony concluded
Court in brief recess (11:05)
Court back in session (11:14)
Dft calls Harry Richard Larkin witness/sworn and testifies
Gov cross examination of witness
Dft re-direct of witness
Testimony concluded
Dft counsel responds to court regarding defendant’s mental health issues
Dft moves defendant’s medical history into the record/no objection
Court admitted/dft exhibit #1 UNDER SEAL
Gov argues for detention
PTS Officer responds
Dft responds/argues for release
Court detains dft as danger to community
Court enters Order of Removal
 Case 6:19-mj-01626-LRH Document 10 Filed 09/10/19 Page 2 of 2 PageID 19



Court enters Commitment Order
Court adjourned
